Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2022 has been entered.
3.	Claims 1, 3-10 and 18-33 are pending.	
4.	Claims 4, 7-9, 20, 23-24, 28 and 31-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group and claims 26-27, 29-30 and 33 are withdrawn as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/25/2021.  It is noted that once all of the product claims of the elected group are in condition for allowance then the method claims depending from the allowable product claims will be rejoined.  
5.	Claims 1, 3, 5-6 and 10 are under consideration for their full scope and claims 18-19, 21-22 and 25 are under consideration as they read on SEQ ID NO:61.  
6.	 Applicant’s IDS documents filed on 01/28/22 have been considered.  
7.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.	Claims 3, 5-6, 10, 19, 21-22 and 25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 3, 5, 10, 19, 21 and 24 recite the “at least one of the proteins” of claims 1 and 18 despite the fact that claims 1 and 18 are directed to a kit which the only comprises an immobilized protein/antigen. The scope of the dependent claims necessarily includes the immobilization to a carrier or surface if they are to depend from claims 1 and 18 because all dependent claims must be further limiting to the previous claim.  It is suggested that Applicant amend claims 1 and 18 to be directed to an antigen which is a protein comprising SEQ ID NO:2 or 26 with or without a conservative amino acid substitution of a residue of SEQ ID NO:26 immobilized to a carrier or surface.  Then a dependent claim which is a kit comprising the antigen of claim 1 or 18.  Then another dependent claim which is a composition comprising the antigen of claim 1 or 18.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




10.	Claims 18-19, 21-22 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Polymeropoulos et al. (PTO-892; Reference U) as evidenced by Agrisera Product Catalog Product AS05 062 (PTO-892; Reference V) and Uniprot B5X3U6. (PTO-892; Reference W)
	Polymeropoulos teaches an immunoblot for heat shock cognate protein 70 HSC70 from Atlantic salmon (Salmo salar) using AS05062 anti-HSC70 antibodies to B5X3U6 of SEQ ID NO:26 made by Agrisera (In particular, Figure 3, pages 2274-2275 ‘Series III: HSP Immunodetection’ section, whole document).  The immunoblot band is the B5X3U6 protein of SEQ ID NO:26 immobilized to a carrier or surface and the protein band would inherently bind specifically to an IgE antibody of a patient with an allergy to fish because it is the same protein as SEQ ID NO:26.  Further characterization of a known compound does not make it patentably distinct. See Atlas Powder Co. V. IRECO, 51 USPQ2d 1943 (Fed. Cir. 1999) “Artisans of ordinary skill may not recognize the inherent characteristics or functioning of the prior art... However, the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer. “ The Court further held that “this same reasoning holds true when it is not a property but an ingredient which is inherently contained in the prior art.” Where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may be an inherent characteristic of the prior art, it has the authority to require the applicant to prove that the subject matter shown in the prior art does not possess the characteristics relied on. In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).

	Agrisera Product Catalog Product AS05 062 and Uniprot B5X3U6 are evidentiary references to show that the antibody is specific for B5X3U6 from Atlantic salmon (Salmo salar). 
	The reference teachings anticipate the claimed invention.  
11.	Claim 1 appears to be in condition for allowance.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
June 17, 2022
/Nora M Rooney/
Primary Examiner, Art Unit 1644